Citation Nr: 1809922	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  06-07 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral plantar fasciitis with calcaneal heel spurs. 

4.  Entitlement to an increased initial evaluation for bilateral plantar fasciitis with calcaneal heel spurs, rated as 10 percent disabling prior to September 12, 2006, and as 30 percent disabling from that date.


(The issue of entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to chemical exposure, will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Air National Guard from January 29, 1980 until June 21, 1997, with active duty service from March 1980 to August 1980 and various periods of both active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). Service personnel records establish that the Veteran worked in aircraft maintenance.  He was also a civilian employee of the Texas Air National Guard in the same occupation as his military occupational specialty (MOS). 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional   Office (RO) in February 2005, December 2006, and June 2007.

The February 2005 rating decision granted service connection for left and right plantar fasciitis and calcaneal heel spurs, with separate noncompensable ratings       for each foot assigned effective March 22, 2000.  The Veteran appealed.  In an October 2006 rating decision, the RO recharacterized the disability as bilateral  plantar fasciitis and calcaneal heel spurs and assigned a 30 percent rating effective September 12, 2006.  The December 2006 rating decision denied service connection 
for bilateral hearing loss.  The June 2007 rating decision declined to reopen a previously denied claim for service connection for a low back disorder and 
denied a claim for service connection for a bilateral knee disorder.  

The Veteran and his wife presented testimony at a personal hearing before              the undersigned Acting Veterans Law in March 2009 on the issues of service connection for disorders of the low back, bilateral knee, and bilateral hearing       loss, as well as the issue of entitlement to an increased rating for the bilateral        foot disorder.  A transcript is of record.  

The Board issued a decision in January 2011 which granted a 10 percent rating for bilateral plantar fasciitis and calcaneal heel spurs prior to September 12, 2006, but denied a rating in excess of 30 percent as of that date.  The Board also reopened   the previously denied claim for service connection for a low back disorder and remanded it for additional development.  The claims for service connection for a bilateral knee disorder and bilateral hearing loss were remanded by the Board for additional development.  

The Veteran appealed the Board's January 2011 decision regarding the claim for increased rating for the bilateral foot disorder to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate the January 2011 Board decision that denied entitlement to a rating in excess of 10 percent prior to September 12, 2006, and a rating in excess of 30 percent as of September 12, 2006, for bilateral plantar fasciitis and calcaneal heel spurs. In an August 2011 Order, the Court granted the Joint Motion.  The claim for increased rating was subsequently remanded by the Board in May 2012.  

The Veteran and his wife presented testimony at a videoconference hearing before Veterans Law Judge Banfield in May 2016 on all the issues listed on the title page,   as well as the peripheral neuropathy issue that will be discussed in a separate decision.  A transcript is of record.  



All Veterans Law Judges who conduct hearings must participate in making the   final determination of the claims on which testimony was received. 38 U.S.C.A § 7107(c); 38 C.F.R. § 20.707. By law, appeals can be assigned only to an individual 
Veterans Law Judge or to a panel of not less than three members. 38 U.S.C. § 7102(a). Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal on common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held. At the time of the May 2016 hearing, Veterans Law Judge Banfield explained during the prehearing conference    the fact that four of the five issues on appeal had already been the subject of a hearing by the Acting Veterans Law Judge and that the Veteran had the right to have a third hearing since two Judges would be deciding four of the issues. The Veteran indicated that he was waiving the right for a third hearing.  Given the Veteran's waiver of a third hearing, the Board can proceed.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

The Board remanded the claims in December 2016 for additional development.    They have been returned for appellate review.  

The claims for service connection for hearing loss and increased rating for plantar fasciitis are addressed in the REMAND portion of the decision below and are again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current bilateral knee disorder did not onset during active service or a period of ACDUTRA; an injury to the knees was not shown during a period of INACDUTRA; arthritis was not shown within one year following discharge from active duty; and there is no probative medical evidence linking the current bilateral knee disorder to service or to his service-connected bilateral foot disorder.  

2.  The Veteran's current low back disorder did not onset during active service or ACDUTRA; the preponderance of the evidence is against a finding that the Veteran suffered a low back injury during a period of ACDUTRA or INACDUTRA; arthritis 
was not shown within one year following discharge from active duty; and there is no probative medical evidence linking the current low back disorder to service or to his service-connected bilateral foot disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,     there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake       v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has raised no issues with the duty to notify, duty to assist, or remand compliance since the prior remand.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to      assist argument); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see       also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,    1 Vet. App. 49, 53 (1990).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders   noted at the time of the examination, acceptance and enrollment, or where clear    and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.         § 1111.  

Under the law, active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty; when a claim is based on a period of INACDUTRA, there must be evidence that the individual concerned became disabled during the period of INACDUTRA as a result of an injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

ACDUTRA is defined, in part, as full-time duty under section 316, 502, 503, 504, or 505 or title 32, or the prior corresponding provisions of law, in the case of members of the National Guard or Air National Guard of any State.  38 U.S.C.         § 101(22) (2012); 38 C.F.R. § 3.6(c) (2017).  INACDUTRA is generally duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C. § 101(23) (2012); 38 C.F.R. § 3.6(d) (2017). Annual training is    an example of ACDUTRA while weekend drills are an example of INACDUTRA. 

Certain evidentiary presumptions, to include the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain chronic diseases do not generally apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App.     474, 477-78 (1991); Paulson, 7 Vet. App. at 470-71.  

Service connection may also be established for disability that is proximately due    to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2017).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown. 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b).

Bilateral Knee Disorder

The Veteran contends that he was overworked as an engine mechanic, which caused his knee problems, and that his problem began during the last three to four years   he was with his Air National Guard unit in the early 1990s, which is when he    began receiving treatment.  The Veteran has acknowledged that he injured his   knees prior to service while playing football, but asserts that he was screened      and found qualified for active duty.  See March 2009 hearing transcript.  The Veteran also asserts that his service-connected plantar fasciitis affected both     knees, especially his right, and that his right knee would swell from walking 
on it.  See May 2016 hearing transcript.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral knee degenerative joint disease. Accordingly, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether this condition is related to service or to his service-connected disability.  

Service treatment records show that during a January 1980 enlistment examination, it was noted that the Veteran had had surgery on his right knee due to a dislocated knee cap in July 1976, at the age of 16.  This knee had full strength and range of motion and was determined to have no complications, no sequelae (NCNS).  In     an attached letter, the private orthopedic surgeon indicated that examination in January 1980 revealed a completely normal right knee and that the Veteran should be permitted full unlimited activity and could pass any physical as far as his right knee was concerned.  See statement from Dr. G.W.S.  Service treatment records during the Veteran's period of active duty service are devoid of complaints of,          or treatment for, any knee problems.  

Service treatment records associated with the Veteran's non-active duty service in the Air National Guard reveal that a December 1983 periodic examination noted     a pre-existing right knee injury, which the clinician opined had resolved with no complications or sequelae.  The Veteran denied "trick" or locked knee at the time  of that periodic examination and during periodic examinations in October 1987   and February 1992.  See reports of medical history. Although he reported "trick"   or locked knee during a January 1997 report of medical history, clinical evaluation      of his knees at that time was normal.  See report of medical examination.  

The post-service evidence of record reveals substantial treatment for both knees beginning in 2007, and several letters have been submitted by private physicians that discuss the Veteran's history of treatment and diagnoses made.  See February 2008 letter from Dr. J.F.G.; November 2011, March 2013 and February 2015 letters from Dr. S.G. 

The Veteran underwent a VA examination in June 2007, during which time his claims folder was reviewed.  The examiner noted that the Veteran was on active duty in the Air National Guard from March 1980 to August 1980.  The Veteran reported that he began having bilateral knee pain in the early 1990's without any specific injury to the left knee. He also noted that he had a right knee injury playing high school football in approximately 1977 and that he subsequently had surgery   for anterior cruciate ligament repair and possible other procedures.  The Veteran also reported that he medically retired from the Air National Guard in 1997. Prior  to that, he had spent his entire working career as a jet mechanic in the Air National Guard and was standing on the flight lines most of the days.  He had had previous 
x-rays of the knees done privately, which showed degenerative joint disease. Following physical examination, the impression was degenerative joint disease both knees related to obesity, attrition, and a job requiring prolonged standing on concrete; the right knee had a preservice predisposition to degeneration due to the high school football injury.  There was also an impression that the knee condition was not related to plantar fasciitis or pes planus.  The Board determined in its January 2011 remand that this opinion was not sufficient.

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in June 2014, at which time his claims folder was reviewed and he was diagnosed with degenerative joint disease of both knees. The Veteran reported that he began to have pain in the knees while working as an aircraft mechanic during active service in approximately 1990. He attributed the pain to   his foot problems and to walking on concrete floors. He did not recall a specific injury to the knees during service.  He reported that he underwent surgery on         the right knee prior to entering the service for recurrent patellar dislocation. He reported that the right knee was completely asymptomatic prior to entry into service. The examiner reported that review of the claims file revealed that the Veteran had been diagnosed with osteoarthritis by a private physician, but there     is no documentation of evaluation or treatment for knee pain during active service in the service treatment records.  X-rays of both knees were conducted during the examination, which showed tricompartmental degenerative changes with mild narrowing in the medial compartment of both knees.  The right knee also had a sclerotic and lucent density in the right anterior tibial tubercle and the left knee        had subchondral lucency in the medial tibial and small joint diffusion.  

The June 2014 VA examiner provided an opinion that it is not at least as likely as     not that the Veteran's knee condition originated during a period of active duty or is otherwise causally related to any incident during active duty.  The opinion was based on review of the service treatment records, which did not reveal any documentation of evaluation or treatment of knee conditions during active service, and the fact that the Veteran underwent Medical Board Evaluation in 1997 and no mention was made of knee pain as a contributor to his disability at that time.  

The examiner also provided an opinion that it is not at least as likely as not that the Veteran's knee condition was caused or aggravated by his service-connected foot disability.  The examiner explained that review of the medical literature reveals that joint injury, obesity and occupational activity are associated with an increased risk of osteoarthritis of the knee and hip.  (Richmond SA, Fukuchi RK, Ezzat A, Schneider K, Schneider G, Emery CA. J Orthop Sports Phys Ther. 2013 Aug;43(8):515-B19. doi: 10.2519/jospt.2013.4796. Epub 2013 Jun 11.  "Are Joint injury, sport activity, physical activity, obesity, or occupational activities predictors for osteoarthritis? A systematic review."). The examiner explained that the Veteran has a documented history of obesity (BMI 35.18), which is a well-established risk factor for the development of osteoarthritis.  Proprioceptive deficits may also contribute to the development of osteoarthritis, and note is made of the fact that the Veteran suffers from a neuropathy involving the lower extremities.  (UpToDate "Risk factors for     and possible causes of osteoarthritis").  The examiner stated it is far more likely     that the Veteran's obesity and neuropathy contributed to the development of his      knee condition than the plantar fasciitis contributed.  

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disorder on a direct basis.  The Veteran's service treatment records associated with his period of active duty service are devoid of reference to complaint of, or treatment for, any knee problems. There is also no indication upon review of the service treatment records associated with the Veteran's service in the Air National Guard that the Veteran sought treatment for any knee problems during a period of ACDUTRA or INACDUTRA, and the Veteran has denied suffering a knee injury during service.  Moreover, the June 2014 VA examiner provided an opinion that it is not at least    as likely as not that the Veteran's knee condition originated during a period of active duty or is otherwise causally related to any incident during active duty since service treatment records did not reveal any documentation of evaluation or treatment of knee conditions during active service and since the 1997 Medical Board Evaluation made no mention of knee pain as a contributor to his disability at that time. This medical opinion stands uncontroverted in the record.  The Board acknowledges   that several private physicians have written letters in support of the Veteran's    claim involving his knees.  These letters merely document the treatment the   Veteran has received for his current bilateral knee disorder; none provide a        nexus opinion concerning the claim. 

The preponderance of the evidence is also against the claim for service connection for a bilateral knee disorder on a secondary basis. In this regard, the June 2014      VA examiner provided an opinion that it is not at least as likely as not that the Veteran's knee condition was caused or aggravated by his service-connected foot disability, and that it was more likely that the Veteran's obesity and peripheral neuropathy contributed to the bilateral knee disorder. This medical opinion also stands uncontroverted in the record. While the Board acknowledges that the June 2014 VA examiner attributed the Veteran's peripheral neuropathy of the lower extremities to his bilateral knee disorder, service connection for peripheral neuropathy of the bilateral lower extremity is being denied in the Board's     separate decision. Thus, service connection for a bilateral knee condition                  as secondary to peripheral neuropathy of the lower extremities cannot be established. 38 C.F.R. § 3.310. Further, while the Board again acknowledges         the letters written by private physicians in support of the claim, these letters     merely document the treatment the Veteran has received for his current           bilateral knee disorder rather than provide a nexus opinion on the claim. 



The Board also acknowledges that the Veteran underwent surgery on his right knee prior to his 1980 active service.  However, as noted above, he was not treated during service for a right knee disability and the only probative medical opinion of record indicates the current knee disability is not related to service. Thus, regardless of whether the Veteran had a knee condition prior to service, in the absence of medical evidence linking the current disability to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary. See Holton 
v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."); see also Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result      in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

Finally, there is no competent and credible evidence of arthritis of the knees within one year following discharge from active service.  Accordingly, presumptive service connection is not warranted.  38 C.F.R. § 3.307, 3.309(a).

While the Veteran believes that his current bilateral knee disorder is related to service or to his service-connected bilateral foot disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such     an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his current bilateral knee disorder are matters not capable of lay observation, and require medical expertise  to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology    of his current bilateral knee disorder is not competent medical evidence. The Board finds the opinions provided by the June 2014 VA examiner to be significantly more probative than the Veteran's lay assertions.


Low Back Disorder

The Veteran contends that he was generally well until July 22, 1992, when he suffered acute onset of low back pain after he bent over to install a bleed air line   on the firewall of a C-130 airplane engine.  The Veteran asserts that the incident took place during a weekend drill, that he was wearing a back brace at that time as part of his every day safety gear, that he had not injured his back prior to that date, and that he has had back problems ever since then. The Board notes that date fell on a Wednesday.  The Veteran also asserts that his service-connected plantar fasciitis has affected is back.  See March 2009 and May 2016 hearing transcripts.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative arthritis of the spine and lumbar spondylosis.  Accordingly, the first criterion for establishing service connection for a low back disorder has been met.  The question becomes whether the low back condition is related to service or to his service-connected disability.  

Service treatment records are devoid of reference to complaint of, or treatment    for, any back problems during the Veteran's period of active duty service. Service treatment records associated with the Veteran's non-active duty service in the Air National Guard reveal that he denied recurrent back pain at the time of periodic examinations in December 1983, October 1987 and February 1992.  See reports     of medical history.  

Additional service treatment records associated with the Veteran's non-active duty service in the Air National Guard reveal that a July 1996 MRI of the lumbar spine showed disc bulge at L5-S1 with minimal central focal disk protrusion, likely of    no clinical significance.  A July 1996 x-ray of the lumbosacral spine contained an impression of narrowing posteriorly of L5-S1, disc; facet joint degenerative changes of L5, S1; otherwise unremarkable.  The Veteran was seen on December 7, 1996, for re-evaluation of 4-T status on back and feet.  It was noted he had outside documentation of back-related problems on MRI.  The Veteran reported that due    to the above, he was unable to perform his job as an aircraft mechanic even with medication.  The assessment was chronic low back pain secondary to degenerative joint disease, uncontrolled on medication; unable to perform job secondary to chronic pain and therefore not world wide deployable.  The plan was to schedule      a medical evaluation board during his January 1997 drill. In a January 1997 report of medical history, the Veteran reported recurrent back pain. The examiner noted chronic low back syndrome with MRI evidence of mild L5-S1 disc disease.  The Veteran was found medically disqualified for continued National Guard service  due to chronic low back pain, with approximate date of origin in July 1992.  See February 1997 medical board report; see also undated narrative summary (clinical resume) (indicating the Veteran was generally well until July 22, 1992, when he suffered acute onset of low back pain following bending over to install a bleed-air line on the firewall of an aircraft engine).  

The post-service evidence of record reveals substantial treatment for the low back beginning in 1996, while the Veteran was still with the Air National Guard, and several letters have been submitted by private physicians that discuss the Veteran's history of treatment and diagnoses made.  See November 1996 letter from Dr. D.R.; June 2006 letter from Dr. H.D.M.; November 2011, March 2013, and February 2015 letters from Dr. S.G.

The Veteran underwent a VA examination in June 2007, during which time his claims folder was reviewed. In addition to the information discussed in the preceding section pertaining to the knees, the Veteran reported insidious onset of pain in the lower back slightly before he retired in 1997.  This began with muscle spasm.  He denied injury to the back. The examiner noted that service treatment records showed a diagnosis    of chronic low back pain and a MRI reported a disc bulge at L5-S1, resulting in a lifting profile. Following physical examination, the impression was degenerative   joint disease and degenerative disc disease of the lumbar spine with lumbar radiculopathy. It was noted that the physical examination was consistent with
an S1 nerve root entrapment, a condition documented in service. There was also       an impression that the spine condition was not related to plantar fasciitis or pes planus.  The Board determined in its January 2011 remand that this opinion was       not sufficient. 

The Veteran underwent a VA back conditions DBQ in June 2014, at which time   his claims folder was reviewed and he was diagnosed with degenerative arthritis    of the spine and lumbar spondylosis.  He reported the acute onset of low back pain on July 22, 1992, when he was bending forward to repair an aircraft engine.  The pain persisted and x-rays reportedly revealed bulging lumbar vertebral discs.  He had physical therapy for approximately three months, which helped, in addition to being treated with pain medication.  Since that time the back pain had persisted and worsened.  The examiner noted that review of medical treatment records reveals that in 1996, the Veteran was evaluated and an MRI scan confirmed disc protrusion at L5-S1; he was placed on restrictions for lifting, bending and climbing and was    in physical therapy.  His symptoms persisted, and in 1997, he underwent a Medical Evaluation Board for chronic low back pain as well as bilateral plantar fasciitis. He was felt to be not qualified for retention for worldwide duty in the National Guard.  The examiner also reported that the only dates of active service were March 1980  to August 1980 such that the precipitating incident did not occur during active duty, and the condition is not service-connected. The examiner provided an opinion that  it is not at least as likely as not that the Veteran's back condition was caused or aggravated by his service-connected bilateral foot disability. The rationale was     that the Veteran's low back and radicular pain are related to degenerative structural changes in the lumbar spine, which would not be affected by the foot condition.  

The Board remanded the claim in order to ascertain the Veteran's duty status with the Air National Guard on July 22, 1992.  The response received indicates that the Veteran was not on ACDUTRA or INACDUTRA on that date. As such, there is   no indication that the Veteran sustained an injury to his back during active military service as defined by 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

The preponderance of the evidence is against the claim for service connection for    a low back disorder on a direct basis. The Board reiterates that service treatment records associated with the Veteran's period of active duty service are devoid        of reference to complaint of, or treatment for, any back problems. There is also      no indication upon review of the service treatment records associated with the Veteran's service in the Air National Guard that the Veteran sought treatment        for any back problems during a period of ACDUTRA or INACDUTRA. In fact,    the Veteran has related the onset of his back problems to an incident that occurred on July 22, 1992, which is corroborated by the service treatment records associated 
with his Air National Guard Service, but the Veteran was not performing ACDUTRA or INACDUTRA (as he alleges) on this date.  The Board acknowledges that the Veteran was performing INACDUTRA on December 7, 1996, the date on which      he was seen for re-evaluation of his 4-T status on his back and was assessed with chronic low back pain secondary to degenerative joint disease, uncontrolled on medication; unable to perform job secondary to chronic pain and therefore not    world wide deployable.  The Board also acknowledges that the January 1997    Medical Evaluation Board was supposedly conducted during the Veteran's       January 1997 drill, which has not been confirmed but would also be a period              of INACDUTRA, and that he was found unfit in part as a result of his low back.    The December 7, 1996 and January 1997 records, however, are evidence of reevaluation of the Veteran's back, and do not document additional complaints indicating that his back was aggravated during these periods of INACDUTRA.       This determination is based on the reports themselves, which do not indicate the Veteran had any new complaints related to his back at that time. The Board reiterates that the presumptions of aggravation do not apply to ACDUTRA or INACDUTRA.  

The preponderance of the evidence is also against the claim for service connection for a low back disorder on a secondary basis.  In this regard, the June 2014 VA examiner provided an opinion that it is not at least as likely as not that the Veteran's back condition was caused or aggravated by his service-connected foot disability.  This medical opinion stands uncontroverted in the record.  

The Board acknowledges that several private physicians have written letters            in support of the Veteran's claim involving his low back.  These letters merely document the treatment the Veteran has received for his current low back disorder; none provide a nexus opinion on the claim.

Finally, the preponderance of the evidence is also against the claim for service connection for a low back disorder on a presumptive basis in the absence of evidence that arthritis was diagnosed within one year of the Veteran's August     1980 discharge from active duty service.  

While the Veteran believes that his current low back disorder is related to service  or to his service-connected bilateral foot disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and etiology of his current low back disorder are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, the Veteran's opinion as to the diagnosis or etiology of his current low back disorder is not competent medical evidence.  The Board finds the opinion provided by the June 2014 VA examiner       to be significantly more probative than the Veteran's lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching the above conclusions pertaining to the claim for service connection for a bilateral knee disorder, bilateral hearing loss, and a low back disorder. However, as the preponderance of the probative evidence is against these claims, that doctrine    is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for a low back disorder is denied.  


REMAND

The Board finds that additional development is needed on the remaining claims.

With respect to hearing loss, the Board notes that the Veteran did not exhibit hearing loss in either ear that met the requirements of 38 C.F.R. § 3.385 at the time of a June 2014 VA hearing loss examination.  In this regard, section 3.385 states that for purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

In an October 2014 letter, audiologist K.L.B. reported that the Veteran was seen for audiometric assessment that month and that speech discrimination scores obtained at 40dB SL in both ears utilizing the Maryland CNC recorded 50 word lists revealed speech understanding scores of 72 percent in the right ear and 76 percent in the left ear. The audiologist opined that it was at least as likely as not that the Veteran's hearing loss was contributed to by noise exposure during his military service since he was exposed to excessive noise levels while in the military without benefit        of adequate hearing protection  This opinion, however, was based the Veteran's service in the U.S. Air National Guard from 1980 to 1997, without consideration     of the fact that the bulk of his time in the Air National Guard during that period    was as a civilian employee, with the only active duty service being in 1980. Thus, the opinion is based on an inaccurate factual premise.    

Accordingly, the Board finds a new VA examination is warranted to determine whether the Veteran suffers from bilateral hearing loss for VA purposes and if so, whether such is related to his military service.

The Board remanded the claim for increased rating in December 2016 in order       to schedule the Veteran for a VA examination.  The Board specifically instructed the examiner to indicate whether any foot disorders other than bilateral plantar fasciitis with calcaneal heel spurs diagnosed were a maturation of the plantar fasciitis or a distinct disorder, and if a distinct disorder, to attempt to differentiate the symptomatology unrelated to plantar fasciitis and calcaneal spurs. Where the remand orders of the Board are not complied with, the Board errs as a matter of     law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The examiner who conducted the February 2017 VA foot conditions DBQ diagnosed bilateral flat foot (pes planus) and filled out the section related to symptomatology associated with pes planus, but did not indicate whether the diagnosed bilateral pes planus was a distinct disorder or a maturation of the plantar fasciitis.  The examiner also did not fill out the section related to other foot conditions listed in the diagnosis section, which included bilateral plantar fasciitis. This is problematic as the DBQ does not specifically have a section dedicated to symptoms associated with plantar fasciitis.     It is also problematic as the examiner indicated the bilateral plantar fasciitis was active.  Finally, the examiner did not describe what symptoms were attributable to     the degenerative changes of the Veteran's forefeet.  Clarification from this examiner is needed.  

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have recently treated   his feet and hearing loss.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, return the claims file to the examiner who conducted the February 2017 VA foot conditions DBQ.    If that examiner is not available, the opinion should be obtained from another qualified examiner.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled. 

The examiner is asked to discuss whether the diagnosed bilateral pes planus is a distinct disorder or a maturation of the service-connected bilateral plantar fasciitis with calcaneal heel spurs; what symptomatology is specific   to the active service-connected bilateral plantar fasciitis with calcaneal heel spurs if the pes planus is a distinct disorder; and what symptoms were attributable to the degenerative changes of the Veteran's forefeet.  

3.  Schedule the Veteran for a VA audiological examination to determine whether he suffers from            a hearing loss disability for VA purposes and to obtain an opinion as to whether such is related to military service. All indicated testing must be conducted and   the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) related to the Veteran's active duty service in 1980 or to a specific period of ACDUTRA. If the current examination shows hearing within normal limits for VA purposes, the examiner should attempt to explain the discrepancy between the October 2014 private audiological examination, which showed speech recognition      scores that fall within the criteria for establishing a hearing loss disability pursuant to 38 C.F.R. § 3.385,  and the VA examination findings.  A rationale for all opinions expressed should be provided. 

4.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claims should be readjudicated. If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate    period to respond thereto before the case is returned       to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_____________________________            ___________________________
           JOHN J. CROWLEY                                         C. L. WASSER
           Veterans Law Judge                                 Acting Veterans Law Judge
     Board of Veterans' Appeals                           Board of Veterans' Appeals




	___________________________
 K. A. BANFIELD
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


